Citation Nr: 1723692	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for multiple retained metal fragments and a history of low back pain and arthritis (claimed as residuals of a gunshot wound of the abdomen).

2. Entitlement to a total disability evaluation based on individual unemployability ("TDIU") prior to May 18, 2005.

3. Entitlement to an effective date earlier than May 18, 2005 for special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Board notes that the Veteran is the recipient of the Purple Heart and Bronze Star Medal with Valor Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2001, January 2006 and May 2011 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Board notes that the present appeal originates from a May 1999 increased rating claim for abdominal muscle damage and paralysis of the sciatic nerve, and a September 1999 service connection claim for back condition, claimed as a residual of a gunshot wound of the abdomen.  These claims were originally denied in a February 2000 rating decision and subsequently granted in a March 2001 rating decision.  The residual disabilities from the gunshot wound of the abdomen with multiple fragments, to include a back disability, were combined into a 40 percent disability rating effective May 28, 1999.

In an October 2003 letter, the Veteran requested that the Board expedite his claim because he was unable to gain or maintain employment and his financial condition was "critical."  In an April 2005 letter, the Veteran reiterated that he was unable to gain or maintain employment or take care of his financial responsibilities to his family.  In a June 2005 Application for Increased Compensation Based on Unemployability, the Veteran asserted that he had applied for jobs at which he could sit but that his back pain was chronic and continued to worsen.  

In a letter received May 18, 2005, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran also reiterated his request for a TDIU.  In an October 2005 letter, the Veteran asserted that his service-connected disabilities, including his low back pain, leg pain and PTSD, prevented him from performing either mentally or physically the required tasks of employment.  

The PTSD claim was granted in a January 2006 rating decision and rated totally disabling.  Based upon the 100 percent disability rating for PTSD and additional disabilities evaluated in combination at 60 percent, the Veteran was additionally granted entitlement to SMC pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) based on the housebound rate.  The effective date for the total disability rating and SMC was set at May 18, 2005.

A February 2008 Board decision denied the Veteran's claim for an evaluation in excess of 40 percent disabling for residuals of a gunshot wound of the abdomen with multiple fragments.  In a February 2009 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) vacating the February 2008 Board decision on the basis that the Board did not adjudicate the Veteran's TDIU claim in the first instance, failed to obtain Social Security Administration records, and failed to provide adequate reasons and bases in its application of 38 C.F.R. § 3.321(b) (extraschedular consideration).  As to the TDIU claim, the JMR noted the Veteran had repeatedly alleged unemployability due to his service-connected disabilities, that the Veteran had a combined service-connected disability rating of 70 percent since May 28, 1999, and 80 percent from September 26, 2003, and that the Veteran sought the highest rating possible.  Accordingly, the Court found that the Board should have considered whether the Veteran was entitled to a TDIU or, in the alternative, referred the matter to the RO for initial adjudication.  

In an August 2009 letter, the Veteran's attorney stated that the January 2009 JMR stipulated that the Board was to consider the issue of TDIU from May 1999.  In March 2010, the Veteran's attorney noted that he submitted VA medical records dated between September 1970 and July 1999.  He additionally asserted that the Veteran filed a claim for TDIU in an October 2003 communication.  He further noted that the Veteran met the combined evaluation of 70 percent since May 1999, including an individual 40 percent rating.  Thereby, the Veteran's attorney argued that the Veteran met the requirements for a TDIU at that time he originally filed his claim.

A May 2011 rating decision denied the claim for TDIU on the basis that the issue was moot since the Veteran was currently in receipt of a 100 percent evaluation for PTSD and had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In February and March 2012 letters, the Veteran's attorney again asserted that the TDIU claim was raised in October 2003 when the Veteran requested expeditious treatment of his service connection claim for low back disability.  The representative further stated that the case would be satisfied by a finding of TDIU "with an earliest effective date."  Lastly, during a July 2012 Board videoconference hearing the Veteran's representative noted that the TDIU issue on appeal dated back to 2003, prior to the issuance of the total disability rating for PTSD in 2005.  The representative further noted that the TDIU issue was connected to the Veteran's back disability.

Initially, the Board notes that since the January 2006 rating decision which granted a total disability rating for PTSD and assigned SMC pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), the issue of entitlement to a TDIU and SMC is moot as the Veteran is currently in receipt of those benefits.  However, as noted in the February 2008 JMR as well as a number of statements provided by the Veteran's representative, the issue of entitlement to a TDIU and SMC prior to May 18, 2005 remains on appeal.  Accordingly, the Board has recharacterized the claims to more accurately reflect the issues on appeal.

The Board also recognizes that the October 2003 letter can be construed as a motion for advancement on the docket (AOD) based on financial hardship.  The Veteran reiterated this request in an April 2005 letter and a May 2005 notice of disagreement.  However, as noted above, the Veteran had since been granted a total disability rating and SMC with an effective date of May 18, 2005.  Accordingly, as of May 18, 2005, the evidence is insufficient to show the "severe financial hardship" contemplated by the regulation for AOD. 38 C.F.R. § 20.900(c) (2016).  Moreover, the Board notes that the Veteran has not raised this request since receipt of his increased benefits.  Therefore, the motion is denied.

Lastly, in September 2012, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ)  to obtain a new VA examination to determine what effect the Veteran's service-connected disabilities currently had on his employability (with the exception of his service-connected PTSD).  A new VA examination was obtained in June 2014 and has been associated with the claims file.  The Board notes that the Veteran's attorney asserted that the June 2014 VA examination was incomplete because the examiner did not provide a medical opinion as to the combined effect of the various service-connected disabilities on employability.  A review of the VA examination shows that the examiner did consider the effects of the various service-connected disabilities and found that all but one disability impacted the Veteran's ability to work; therefore, there was no combined effect to consider.  In any event, the issue currently on appeal involves the effect of the Veteran's service-connected conditions prior to May 18, 2005.  As such, the Board finds that remanding the matter to obtain an addendum medical opinion as to the current combined effects of his service-connected conditions on the Veteran's ability to work would serve no useful purpose.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, however after examining the record the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

In September 2012, the Board remanded this case and instructed the RO to invite the Veteran to submit medical records or medical documents.  In an April 2016 filing, the Veteran submitted VA Form 21-4142, Authorization to Disclose Information, identifying the following ten medical providers: Alabama Orthopaedic Clinic; Diagnostic and Medical Clinic; VA New Orleans; Providence Family Physicians; Mobile Gastroenterology; Premier Medical ENT; Eglin AFB; and Bay Urology.  The Board notes that an eleventh medical provider was identified but the name listed is indecipherable.  However, an internet search of the telephone number listed shows the facility to be the VA Mobile Outpatient Clinic.  

A September 2016 email shows that a request to obtain the medical records identified by the Veteran was not processed because the support specialist stated that all medical providers were illegible.  In a September 2016 letter, the VA requested the Veteran to resubmit another VA Form 21-4142; however, the record does not indicate the Veteran returned a new form.

A review of the April 2016 VA Form 21-4142 shows a majority of the medical providers identified is readily decipherable.  In addition, the information provided by the Veteran further facilitates the identification of the medical providers even if the names are somewhat obscured.  Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's increased rating claim on appeal.  38 U.S.C.A. § 5103A (West 2014).

In addition, the Veteran's claim for a TDIU and, thereby, the claim for an earlier effective date for SMC are inextricably intertwined with the increased rating issue currently on appeal.  Thus, those issues are remanded.  

Lastly, the Board notes that the RO has not issued a Supplemental Statement of the Case (SSOC) addressing the issues of entitlement to a TDIU prior to May 18, 2005, or an earlier effective date for SMC.  Therefore, the Board directs the RO to issue a SSOC, as directed below, in accordance with 38 C.F.R. § 19.31 (2016).


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records pertinent to the Veteran's claim to include all treatment providers identified by the Veteran in his April 2016 VA Form 21-4142.  If further information is necessary to identify a medical provider, the appellant should be given an opportunity to provide information necessary to obtain such records.  All records and/or responses received should be associated with the claims file.

2. Thereafter, readjudicate the issues remaining on appeal and issue a SSOC addressing the issues as characterized on the cover page and all relevant evidence associated with the claims folder since the most recent adjudication.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




